Citation Nr: 0312681	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-15 989 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board remanded the case in April 
2001 for additional development.


REMAND

In essence, the veteran contends that he injured his knees 
and ankles during service, that these injuries resulted in 
chronic disabilities and that, consequently, service 
connection for his disabilities of the knees and ankles is 
warranted.  The veteran has recently submitted medical 
evidence seemingly pertinent to his claims, some of which the 
RO has yet to review.  Also, the veteran indicated, in a 
February 2002 letter to a Congressman, that he had not 
received any communications from the RO since this case was 
remanded in April 2001.  It seems that a December 2001 letter 
from the RO, informing the veteran of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), and advising him of the evidence 
needed to submit a complete application for benefits, may 
have not been received by the veteran.  More recently, the 
veteran sent VA a photocopy of a letter he received from 
another veteran who apparently received correspondence from 
the RO intended for the veteran.  In a statement received by 
the Board in April 2003, the veteran restates these 
contentions and claims that VA's failure to properly notify 
him has left him "unaware of what [i]s happening [with his 
case]."

As indicated earlier, the VCAA was enacted during the 
pendency of this appeal.  This new law is currently codified 
at 38 U.S.C.A. § 5100 et seq. (West 2002).  Its implementing 
regulation is codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA also has a duty, under the VCAA, to assist every claimant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) very recently invalidated 38 C.F.R. 
§ 19.9(a)(2) (which allowed the Board to undertake the action 
necessary for a proper appellate decision) because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Circuit 
also invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed 
the Board to provide the notice required by 38 U.S.C. 
§ 5103(a) and § 3.159(b)(1) and provided the claimant not 
less than 30 days to respond to the notice), because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  See Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

Consequently, the Board no longer has the authority to 
provide initial notice of VCAA or decide claims based on the 
new evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have one 
year to submit additional evidence or have the new evidence 
initially considered by the RO.  No such waiver is of record 
in this case.  The result is that the RO must review the 
evidence developed by the Board and re-adjudicate the claims 
on appeal.  



Accordingly, this case is REMANDED for the following:

The RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his service connection 
claims, what evidence VA will develop, 
and what evidence the veteran must 
furnish.

Thereafter, the RO should re-adjudicate 
the veteran's claims considering all the 
evidence of record, including evidence 
received subsequent to the November 2002 
supplemental statement of the case.  If 
any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
He has, however, the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




